DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

			              	REJOINDER
Claims 1-5, 7, 9, 11-17 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims are directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, Claims 18-33 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 10/27/21 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Nahied K. Usman on 7/19/22.
The application has been amended as follows: 

Claim 18.  
A method of making a moisture-resistant catalyst, comprising the steps of:
           dispersing at least one metal oxide catalyst and at least one inorganic oxide support in a sol to form a sol with an added catalyst;
            adding an agent to the sol with the added catalyst to form a catalyst-containing gel through a sol-gel process, wherein the agent is selected from the group consisting of a condensation agent and a crosslinking agent; and
            drying the catalyst-containing gel to yield a moisture-resistant catalyst, whereby the moisture-resistant catalyst includes at least one metal oxide catalyst, at least one inorganic oxide support for supporting the at least one metal oxide catalyst, and a hydrophobic porous framework for immobilizing the at least one metal oxide catalyst and the at least one inorganic oxide support, wherein the porous framework comprises an inorganic aerogel or at least one hydrophobic polymer and at least one inorganic component and the porous framework is moisture-resistant, the at least one metal oxide catalyst and the at least one inorganic oxide support being embedded in the hydrophobic porous framework.

Claim 24.
 A method of making a moisture-resistant catalyst, comprising the steps of:
           dispersing at least one inorganic oxide support in a sol to form a sol with an added support;
            adding an agent to the sol with the added support to form a support-containing gel through a sol-gel process, wherein the agent is selected from the group consisting of a condensation agent and a crosslinking agent; and
            drying the support-containing gel to form a support-containing aerogel;
            immobilizing at least one metal oxide catalyst on the support-containing aerogel through an impregnation process; and
            drying the support-containing aerogel and the at least one metal oxide catalyst to yield a moisture-resistant catalyst, whereby the moisture-resistant catalyst includes at least one metal oxide catalyst, at least one inorganic oxide support for supporting the at least one metal oxide catalyst, and a hydrophobic porous framework for immobilizing the at least one metal oxide catalyst and the at least one inorganic oxide support, wherein the porous framework comprises an inorganic aerogel or at least one hydrophobic polymer and at least one inorganic component and the porous framework is moisture-resistant, the at least one metal oxide catalyst and the at least one inorganic oxide support being embedded in the hydrophobic porous framework.

Claim 30.
  A method of making a moisture-resistant catalyst, comprising the steps of:
           dispersing at least one metal oxide catalyst in a sol to form a sol with an added catalyst;
            adding an agent to the sol with the added catalyst to form a catalyst-containing gel through a sol-gel process, wherein the agent is selected from the group consisting of a condensation agent and a crosslinking agent; and
            drying the catalyst-containing gel to yield a moisture-resistant catalyst, whereby the moisture-resistant catalyst comprises at least one metal oxide catalyst, at least one inorganic oxide support for supporting the at least one metal oxide catalyst, and a hydrophobic porous framework for immobilizing the at least one metal oxide catalyst and the at least one inorganic oxide support, wherein the porous framework comprises an inorganic aerogel or at least one hydrophobic polymer and at least one inorganic component and the porous framework is moisture-resistant, the at least one metal oxide catalyst and the at least one inorganic oxide support being embedded in the hydrophobic porous framework.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Kearl (US Pub.: 2015/0165418).  Kearl describes a catalyst (abstract) used to treat NOx gases (para. 2) from an exhaust gas stream (para. 6) that includes metal oxides impregnated into an inorganic metal oxide support (Para. 186, such as barium oxide impregnated into alumina, or para. 18, sarmarium, zinc, copper, iron or silver oxides impregnated into ceria).  The use of the catalyst for NOx treatment can be considered a type of “air pollution remediation”.
As to both of these oxides being immobilized by a porous framework, Kearl explains that the catalyst includes a porous carrier that is embedded with the metal nanoparticles (para. 0165).  The porous carrier may include a mixture of one or more carriers (para. 0165) and the metal can be embedded within the carrier (para. 0165, 0167).  The feature of embedding the metal into the carrier can be considered the same as immobilizing.
	As to the carrier being moisture resistant, Kearl explains that the porous carrier can be a silica aerogel or a polymer, such as polymerized resorcinol (para. 0165).  
However, based on the prior art, polymerized resorcinol can be hydrophilic.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG HAN DAVIS whose telephone number is (571)270-5823. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fung Coris can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHENG H DAVIS/Primary Examiner, Art Unit 1732 
July 19, 2022